Exhibit 10.68

 

Execution Copy

(Convenience Translation)

 

Agreement of Purchase and Sale

of Silent Partner’s Interests

 

by and between

 

1. Advanced Micro Devices, Inc., One AMD Place, Sunnyvale, CA 94088, U.S.A,
represented by its Chief Financial Officer Robert J. Rivet

 

- hereinafter referred to as “AMD Inc.” -

 

2. Leipziger Messe GmbH, Leipzig, registered under HRB 622 in the Commercial
Register kept at the Amtsgericht Leipzig, business address: Messe-Allee 1, 04356
Leipzig, represented by the Managing Director holding power of joint
representation Josef Rahmen and the procurist Matthias Rose,

 

- hereinafter referred to as “Leipziger Messe GmbH” -

 

3. Fab 36 BeteiligungsGmbH, Stuttgart, registered under HRB 23351 in the
Commercial Register kept at the Amtsgericht Stuttgart, business address:
Lotterbergstrasse 30, 70499 Stuttgart, represented by a representative
authorized by separate power of attorney,

 

- hereinafter referred to as “M+W” -

 

4. AMD Fab 36 Holding GmbH, registered under HRB 21270 in the Commercial
Register kept at the Amtsgericht [Local Court] Dresden, business address:
Wilschdorfer Landstraße 101, 01109 Dresden, represented by the Managing Director
holding power of sole representation Dr. Hans-Raimund Deppe,

 

- hereinafter referred to as “Fab 36 Holding” -



--------------------------------------------------------------------------------

5. AMD Fab 36 Admin GmbH, registered under HRB 22350 in the Commercial Register
kept at the Amtsgericht Dresden, business address: Wilschdorfer Landstraße 101,
01109 Dresden, represented by the Managing Director holding power of sole
representation Dr. Hans-Raimund Deppe,

 

- hereinafter referred to as “Fab 36 Admin” –

 

- Fab 36 Holding and Fab 36 Admin hereinafter together referred to as
“Purchasers” -

 

and

 

6. AMD Fab 36 Limited Liability Company & Co. KG, registered under HRA 5255 in
the Commercial Register kept at the Amtsgericht Dresden, business address:
Wilschdorfer Landstr. 101, 01109 Dresden, represented by its personally liable
partner AMD Fab 36 LLC, which is in turn represented by its Manager Dr.
Hans-Raimund Deppe, Radebeul, who is entitled to represent on his sole
signature,

 

- hereinafter referred to as “AMD Fab 36” -

 

RECITALS

 

On November 20, 2003, the Free State of Saxony (“Free State”), AMD Inc. and M+W
entered into a Cooperation Agreement in order to build a new production facility
in Dresden for the production of 300 mm silicon wafers on which integrated
circuits, in particular, for microprocessors, are fabricated (“Wafer”). It is
intended to undertake at the new production facility own research and
development to a considerable extent to develop to the industrial production
stage semiconductor manufacturing technology, besides the production.

 

To carry out this project, AMD Fab 36 Limited Liability Company & Co. KG (“AMD
Fab 36”) has been formed. The sole general partner holding power of management
and power of representation of AMD FAB 36 is AMD Fab 36 LLC; a further general
partner without power of management and power of representation is a company
with limited liability the shares in which are held by Leipziger Messe GmbH (LM
Beteiligungsgesellschaft mbH). The limited partners of AMD Fab 36 are AMD Fab 36
Holding GmbH and AMD Fab 36 Admin GmbH as well as Leipziger Messe GmbH and M+W.
The AMD Fab 36 Limited Partnership Agreement a draft of which is attached hereto
as Appendix 1 as an integral part of this Agreement (“Limited Partnership
Agreement”).



--------------------------------------------------------------------------------

For the purpose of funding AMD Fab 36, the limited partners Leipziger Messe GmbH
and M+W acquired an interest in AMD Fab 36 also as typical silent partners and,
to this end, entered into an Agreement on the Formation of Typical Silent
Partnerships with AMD Fab 36 (“Silent Partnership Agreement”). A draft of the
Silent Partnership Agreement is attached hereto as Appendix 2.

 

The parties to this Agreement (the “Parties”) intend to lay down the terms for
the acquisition of the silent partner’s interests of Leipziger Messe GmbH and
M+W by the Purchasers or a third party to be designated by the Purchasers and
stipulate the following agreement of purchase and sale:

 

Article 1

 

Legal Relations

 

Leipziger Messe GmbH holds a silent partner’s interest of € 80 million and M+W
holds a silent partner’s interest of € 60 million in accordance with the Silent
Partnership Agreement in the commercial undertaking of AMD Fab 36.

 

Article 2

 

Purchase

 

2.1 Leipziger Messe GmbH sells to the Purchasers, in proportion to their limited
partner’s interests in AMD Fab 36, its silent partner’s interest in the
commercial undertaking of AMD Fab 36, regardless of the actual value thereof, at
a total purchase price of € 80 million as four (4) (part) interests of 25 %
each. The (partial) purchase contracts shall become effective, respectively, 12,
24, 36 and/or 48 months after payment in full of the contribution owed under the
Silent Partnership Agreement and the Limited Partnership Agreement. The purchase
price amounts to € 20 million for each (part) interest regardless of the actual
value thereof and shall be payable by the Purchasers in proportion to their
limited partner’s interests in AMD Fab 36 and be due at the respective date
referred to in sentence 2.



--------------------------------------------------------------------------------

2.2 M + W sells to the Purchasers, in proportion to their limited partner’s
interests in AMD Fab 36, its silent partner’s interest in the commercial
undertaking of AMD Fab 36, regardless of the actual value thereof, at a total
purchase price of € 60 million as five (5) (part) interests of 20 % each. The
(partial) purchase contracts shall become effective, 12, 24, 36,48 and/or 60
months respectively after payment in full of the contribution owed under the
Silent Partnership Agreement and the Limited Partnership Agreement. The purchase
price amounts to € 12 million for each (part) interest regardless of the actual
value thereof and shall be payable by the Purchasers in proportion to their
limited partner’s interests in AMD Fab 36 and be due at the respective date
referred to in sentence 2.

 

2.3 Irrespective of the provisions of para. 2.1 and para. 2.2, the agreement of
purchase and sale of the silent partner’s interests referred to in Article 1 is
formed also at the point in time at which any of the call options, acquisition
rights, put options or rights of first refusal specified in Article 10 of the
AMD Fab 36 Limited Partnership Agreement is exercised in a legally effective
manner. If and to the extent that (part) interests have already been sold by
such point in time pursuant to the provisions of para. 2.1 and para. 2.2, the
object of purchase shall be determined by the remaining (part) interests and the
(partial) purchase price due and payable at such point in time shall be
determined in accordance with the (part) purchase price regulations of para. 2.1
and para. 2.2 regardless of the actual value.

 

2.4 Irrespective of the provisions of paragraphs 2.1, 2.2 and 2.3, an agreement
of purchase and sale of the silent partner’s interests referred to in Article 1
is formed also at the point in time at which a termination for good cause
entitling Leipziger Messe GmbH and/or M+W to terminate the silent partner’s
interest(s) pursuant to para. 7.1 sentence 4 of the Silent Partnership Agreement
takes effect. If and to the extent that (part) interests have already been sold
by such point in time pursuant to the provisions of para. 2.1 and para. 2.2, the
object of purchase shall be determined by the remaining (part) interests and the
purchase price due and payable at such point in time shall be determined in
accordance with the (part) purchase price regulations of para. 2.1 and para. 2.2
regardless of the actual value.

 

2.5 The purchase price pursuant to para. 2.1 through 2.4 is subject to the
condition subsequent that the Security Agent under the Syndicated Loan Agreement
dated



--------------------------------------------------------------------------------

April 21, 2004 or a third person named by it effectively exercises the option
granted to the Security Agent in the Option Agreement attached hereto in draft
form as Appendix 3, including, in particular, payment of the purchase price.

 

2.6 The credit balance on the current account is not sold as far as it is
attributable to the respective sold silent partner’s interest(s) and/or part
interests and as far as it can be withdrawn according to the Silent Partnership
Agreement as per the respective relevant date specified in paragraphs 2.1, 2.2,
2.3 or 2.4. Any profit share accruing until the respective relevant date
specified in paragraphs 2.1, 2.2, 2.3 or 2.4 for the respective sold silent
partner’s interest(s) and/or part interests shall be due to Leipziger Messe GmbH
and M+W and be paid to Leipziger Messe GmbH and M+W at the respective relevant
date specified in paragraphs 2.1, 2.2, 2.3 or 2.4 regardless of whether or not
it may be withdrawn according to the Silent Partnership Agreement however only
to the extent permissible under the Syndicated Loan Agreement.

 

Article 3

 

Option Right/Duty of Accession of AMD Inc.

 

3.1 In the cases set forth in paragraphs 2.1 through 2.4, the Purchasers shall
have the right not to acquire themselves the silent partner’s interest(s) and or
the (part) interests but to designate a third party which acquires the silent
partner’s interest(s) and/or the (part) interest. This right must be exercised
immediately, at the latest, however, fourteen (14) calendar days after the dates
specified in paragraphs 2.1 through 2.4 by written notice to the respective
seller.

 

3.2 If the Purchasers exercise the right specified in para. 3.1, the third party
shall become party to the agreement of purchase and sale in lieu of the
Purchasers (assumption of contract). The Purchasers shall insofar act as falsus
procurator [vollmachtsloser Vertreter] of such third party.

 

3.3 After exercise of the right pursuant to para. 3.1, the full purchase price
of the silent partner’s interest(s) and/or (part) interests covered by the
agreement of purchase and sale shall be payable by the named third party within
a period of fourteen (14) calendar days. During such period, also the third
party’s approval shall be submitted in case that there is an action as falsus
procurator pursuant to para. 3.2, sentence 2.



--------------------------------------------------------------------------------

3.4 The assumption of contract pursuant to the preceding para. 3.2 shall be
subject to the conditions subsequent that, within the period of fourteen (14)
calendar days as specified in the preceding para. 3.3, the Purchasers do not
exercise the authority pursuant to para. 4.1 or para. 4.2, that the full
purchase price of the silent partner’s interest(s) and/or (part) interests
covered by the agreement of purchase and sale is not paid by the named third
person, that the third party does not submit the approval or that the third
party does not accept the assignment. If any of those conditions subsequent does
occur, AMD Inc. shall become party to the agreement of purchase and sale in lieu
of the Purchasers and/or the third party. Likewise, AMD Inc. shall become party
to the agreement of purchase and sale in lieu of the Purchasers if and when the
Purchasers do not exercise their option right pursuant to para. 3.1 and do not
pay the purchase price within fourteen (14) calendar days from expiration of the
period specified in par.a 3.1.

 

Article 4

 

Assignment

 

4.1 Leipziger Messe GmbH assigns its silent partner’s interest to the
Purchasers, among them in the proportion of their limited partner’s interests in
AMD Fab 36, as of the dates specified in paragraphs 2.1, 2.3 or 2.4, however, as
of the dates specified in para. 2.1 only a (part) interest of 25% of the silent
partner’s interest, respectively. In addition, such assignment is subject to the
condition precedent of payment of the full purchase price of the silent
partner’s interest, in case of assignment of a (part) interest pursuant to para.
2.1 of payment of the full purchase price of the (part) interest. In addition,
the assignment is subject to the condition subsequent that the Purchasers
exercise their option right pursuant to para. 3.1 and designate a third party
which will acquire the silent partner’s interest; in this case, Leipziger Messe
GmbH hereby authorizes the Purchasers irrevocably and with exemption from the
restrictions of Section 181 BGB [German Civil Code], in the name of Leipziger
Messe GmbH, to offer the assignment of the silent partner’s interest to such
third party subject to the condition precedent of payment of the full purchase
price of the silent partner’s interest or the (part) interest. If the Purchasers
do not exercise their option right pursuant to para. 3.1 and do not pay the
purchase price within a period of fourteen (14) calendar days fromexpiration of
the period specified in para. 3.1,



--------------------------------------------------------------------------------

Leipziger Messe GmbH assigns to AMD Inc. its silent partner’s interest upon the
dates mentioned in paragraphs 2.1, 2.3 or 2.4, upon the dates mentioned in para
2.1, however, only a (part) silent partner’s interest in the amount of 25 per
cent, respectively; in such event, AMD Inc. accepts this assignment. Likewise,
Leipziger Messe GmbH assigns to AMD Inc. its silent partner’s interest as of the
dates specified in paragraphs 2.1, 2.3 or 2.4, however, as of the dates
specified in para. 2.1 only a (part) interest of 25 per cent, and AMD Inc.
accepts such assignment in the event that the Purchasers exercise their option
right pursuant to para. 3.1 yet, within the period specified in para. 3.3, (i)
the Purchasers do not submit the authority pursuant to sentence 3, (ii) the
third party does not accept the assignment or (iii) the third party does not pay
the purchase price. Also the assignment to AMD Inc. is again subject to the
condition precedent of payment of the full purchase price of the silent
partner’s interest, in case of assignment of a (part) interest pursuant to para.
2.1 of payment of the full purchase price of the (part) interest.

 

4.2 M + W assigns its silent partner’s interest to the Purchasers, among them in
the proportion of their limited partner’s interests in AMD Fab 36, as of the
dates specified in paragraphs 2.2, 2.3 or 2.4, however, as of the dates
specified in para. 2.2 only a (part) interest of 20% of the silent partner’s
interest, respectively. In addition, such assignment is subject to the condition
precedent of payment of the full purchase price of the silent partner’s
interest, in case of assignment of a (part) interest pursuant to para. 2.2 of
payment of the full purchase price of the (part) interest. In addition, the
assignment is subject to the condition subsequent that the Purchasers exercise
their option right pursuant to para. 3.1 and designate a third party which will
acquire the silent partner’s interest; in this case, M+W hereby authorizes the
Purchasers irrevocably and with exemption from the restrictions of Section 181
BGB [German Civil Code], in the name of M + W, to offer the assignment of the
silent partner’s interest to such third party subject to the condition precedent
of payment of the full purchase price of the silent partner’s interest or the
(part) interest. If the Purchasers do not exercise their option right pursuant
to para. 3.1 and do not pay the purchase pricewithin a period of fourteen (14)
calendar days from expiration of the period specified in para. 3.1, M+W assigns
to AMD Inc. its silent partner’s interest upon the dates mentioned in paragraphs
2.1, 2.3 or 2.4, upon the dates mentioned in para 2.1, however, only a (part)
silent partner’s interest in the amount of 25 per cent, respectively; in such
event, AMD Inc.



--------------------------------------------------------------------------------

accepts this assignment. Likewise, M + W assigns to AMD Inc. its silent
partner’s interest as of the dates specified in paragraphs 2.2, 2.3 or 2.4,
however, as of the dates specified in para. 2.1 only a (part) interest of 20 per
cent, and AMD Inc. accepts such assignment in the event that the Purchasers
exercise their option right pursuant to para. 3.1 yet, within the period
specified in para. 3.3, (i) the Purchasers do not submit the authority pursuant
to sentence 3, (ii) the third party does not accept the assignment or (iii) the
third party does not pay the purchase price. Also the assignment to AMD Inc. is
again subject to the condition precedent of payment of the full purchase price
of the silent partner’s interest, in case of assignment of a (part) interest
pursuant to para. 2.1 of payment of the full purchase price of the (part)
interest.

 

4.3 Furthermore, the assignments pursuant to para. 4.1 and para. 4.2 are subject
to the condition subsequent that the Security Agent under the Syndicated Loan
Agreement dated April 21, 2004 or a third person named by it effectively
exercises the option granted to the Security Agent in the Option Agreement
attached hereto in draft form as Appendix 3, including, in particular, payment
of the purchase price.

 

4.4 The Purchasers hereby accept the assignments pursuant to para. 4.1 and para.
4.2.

 

Article 5

 

Representations and Warranties

 

5.1 Leipziger Messe GmbH represents and warrants, however, exclusively with
respect to its silent partner’s interest, that the same has been constituted in
a legally effective manner and is not encumbered with any third party rights at
the time of final transfer of the silent partner’s interest and/or of a (part)
interest sold pursuant to para. 2.1. Leipziger Messe GmbH does not give any
other warranty, in particular, no warranty for the value of the silent partner’s
interest and/or of a (part) interest sold pursuant to para. 2.1.

 

5.2 M + W represents and warrants, however, exclusively with respect to its
silent partner’s interest, that the same has been constituted in a legally
effective manner and is not encumbered with any third party rights at the time
of final



--------------------------------------------------------------------------------

transfer of the silent partner’s interest and/or of a (part) interest sold
pursuant to para. 2.2. Leipziger Messe GmbH does not give any other warranty, in
particular, no warranty for the value of the silent partner’s interest and/or of
a (part) interest sold pursuant to para. 2.2.

 

5.3 In the event that the Purchasers, the named third parties or AMD Inc., as
far as they become a contract party, suffer quantifiable pecuniary disadvantages
as a result of any incorrectness or incompleteness of the representations and
warranties of Leipziger Messe GmbH specified in para. 5.1, Leipziger Messe GmbH
shall be obligated to compensate the Purchasers for the damage (in priority
restitution in kind). Likewise, M + W shall be obligated to compensate the
Purchasers, the named third parties or AMD Inc., as far as they become a
contract party, for the damage (in priority restitution in kind) in the event
that the Purchasers, the named third parties or AMD Inc., as far as they become
a contract party, suffer quantifiable pecuniary disadvantages as a result of any
incorrectness or incompleteness of the representations and warranties of M + W
specified in para. 5.2. the Purchasers shall not have any further or other
warranty claims with any substance, of any kind and for any legal ground
whatsoever, against Leipziger Messe GmbH and/or M + W. Any damage claims shall
become barred by the statute of limitations three (3) years after the date on
which the respective purchase price is due and payable.

 

Article 6

 

Partial Invalidity and Amendments

 

6.1 If any provision of this Agreement or a provision inserted in this Agreement
in the future is or will be invalid or unenforceable, in whole or in part, or if
this Agreement contains a gap, this shall not affect the validity of the
remaining provisions hereof. In lieu of the invalid or unenforceable provision
or to fill the gap, a reasonable regulation shall apply which, as far as legally
permissible, most nearly achieves what has been intended by the contract parties
or what they would have intended according to the purpose and the meaning of
this Agreement if they had considered the issue.

 

6.2 Modifications of or supplements to this Agreement shall be valid only if in
writing. This applies also to a waiver of the requirement of written form.



--------------------------------------------------------------------------------

6.3 This Agreement shall be governed by the laws of the Federal Republic of
Germany.

 

Dresden, April 21, 2004

 

/s/ Robert J. Rivet

--------------------------------------------------------------------------------

 

/s/ Hans-Raimund Deppe

--------------------------------------------------------------------------------

(Advanced Micro Devices, Inc.)

 

(AMD Fab 36 Holding GmbH)

/s/ Hans-Raimund Deppe

--------------------------------------------------------------------------------

 

/s/ Josef Rahmen /s/ Matthias Rose

--------------------------------------------------------------------------------

(AMD Fab 36 Admin GmbH)

 

(Leipziger Messe GmbH)

/s/ Authorized Persons

--------------------------------------------------------------------------------

   

(Fab 36 BeteiligungsGmbH)

   

/s/ Hans-Raimund Deppe

--------------------------------------------------------------------------------

   

(AMD Fab 36 Limited Liability Company & Co. KG)

   